Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/30/2021.
Claims 1-11 and 13 are pending.

Response to Arguments
Applicant's arguments filed, with respect to the rejection of Claim 4 under 35 U.S.C. 112(b), have been fully considered but they are not persuasive. The applicant states the amended Claim 4, which includes the limitation “…such that a mode of an interaction of an interaction of the agent is substantially the same as the state of the user indicated by the feature information”, removes the allegedly relative term.
In response, the examiner points that the amended Claim 4 still includes the relative term “substantially”. The relative term renders the claim indefinite. Therefore, Claim 4 remains rejected under 35 U.S.C. 112(b).
Applicant’s arguments filed, with respect to the amended Claims 1 and 11 and the cited prior art, have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-7 and 9-11 under 35 U.S.C. 102(a)(1), have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Boesen (US Pub. 2017/0308689 A1).
Applicant’s arguments filed, with respect to the amended Claim 8, have been fully considered and are persuasive. Claim 8 has been amended to be in independent form and includes allowable subject matter.  Therefore, the objection of Claim 4 has been withdrawn, and the claim is allowed.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite.
Regarding Claim 4, the claim recites limitation “the mode determining section determines the mode of the agent such that a mode of an interaction of the agent is the substantially the same as the state of the user indicated by the feature information. The term "substantially" in Claim 4 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 5, the rationale provided for the rejection of Claim 4 is incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Juneja (US Patent 10,137,902 B2) in view of Boesen (US Pub. 2017/0308689 A1).
Regarding Claims 1 and 11, Juneja teaches a control apparatus that controls an agent apparatus functioning as a user interface of a request processing apparatus that acquires a request indicated by a voice of a user and performs a process corresponding to the request (see Fig.1 (10,20, 24) and Col.8, Line 57-67), the control apparatus comprising:

and a mode determining section that determines a mode of an agent to be used to provide information with the agent apparatus, based on the feature indicated by the feature information acquired by the feature information acquiring section (see Fig.6 (172,174,176) and Col.10, Line 61 —Col.11, Line 28, specific output responses based on context).
Juneja fails to teach wherein the user interface acquires a request by a gesture of a user, wherein the gesture is at least one of shaking a body, shaking a hand, change of face direction and facial expression.
Boesen, however, teaches initiating a request at a user interface by acquiring a gesture from a user (see Fig.1 and paragraph [0059]), wherein the gesture includes moving the head of the user in a particular direction (see paragraph [0059]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the agent apparats a user interface configured to acquire a request by a gesture including change of face direction. The motivation would be to enable a user initiate a request from specific body movements of the user.
Regarding Claim 2, Juneja further teaches wherein the mode of the agent is a mode of an interaction of the agent during a response (see Fig.1 (40) and Col.8, Line 38-41).
Regarding Claim 3, Juneja further teaches wherein the mode of the interaction agent is one of volume, tone and tempo (see Fig.1 (40) and Col.6, Line 20-31).
Regarding Claim 4, Juneja further teaches wherein the mode determining section determines the mode of the agent such that a mode of an interaction of the agent is the substantially the same as the state of the user indicated by the feature information (see Fig.1 (40) and Col.8, Line 38-41).
Claim 5, further teaches wherein the mode determining section determines the mode of the agent such that a mode of an interaction of the agent is the substantially the same as the state of the user indicated by the feature information (see Fig.1 (40) and Col.8, Line 38-41), and wherein the feature information is information indicating a voice volume, tone or tempo (see Col.6, Line 44-52).
Regarding Claim 6, Juneja further teaches a psychological information acquiring section that acquires psychological information indicating a psychological state of the user (see Fig.1 (18,24, 34) and Col.4, Line 47-55), the mode determining section determines the mode of the agent further based on the psychological state of the user indicated by the psychological information (see Fig.6 (172,174,176) and Col.10, Line 61—- Col.11, Line 28).
Regarding Claim 7, Juneja further teaches a gaze point specifying section that specifies a gaze paint of the user (see Fig.1 (16) and Col.4, Line 63-65); and a message control section that makes a determination to transmit a message to the user, wherein in a case where the agent apparatus is mounted in a moving body and the user is a driver of the moving body, the message control section makes a determination to transmit a message prompting focusing on driving when a position of the gaze point satisfies a predetermined attention calling condition (see Fig.8 (212,214,216) and Col.12, Line 4- 22).
Regarding Claim 9, Juneja further teaches wherein the agent apparatus is mounted in a moving body (see Fig.1 (10,32) and Col.4, Line 14-18), the user is a driver of the moving body (see Fig.1 (24) and Col.4, Line 24-26), the control apparatus further comprises a moving body information acquiring section that acquires information indicating an operational state of the moving body (see Fig.1 (36) and Col.5, Line 48-54), and the mode determining section determines the mode of the agent further based on the operational state of the moving body (see Fig.4 (132,134,136) and Col.9, Line 61 — Col.10, Line 21).
Regarding Claim 10, Juneja teaches an agent apparatus that functions as a user interface of a request processing apparatus that acquires a request indicated by at least one of a voice and a gesture of a user and performs a process corresponding to the request, the agent apparatus comprising: the control apparatus according to claim 1 (see Fig.1 (10) and Col.4, Line 14-31).
Regarding Claim 13, Juneja further teaches wherein the request processing apparatus acquires the request indicated by a voice of a user (see Fig.1 (10,20,24) and Col.8, Line 57-67).

Allowable Subject Matter
Claim 8 is allowed.

The prior art fails to teach, disclose or suggest the claimed limitations (in combination with all other limitations in the claim) “a psychological information acquiring section that acquires information indicating a psychological state of the user; and a history storage section that stores information indicating content of the message and information indicating the psychological state of the user of the time when the massage was transmitted, in association with each other, wherein if the message control section determines that the message is to be transmitted, the mode determining section references the information indicating the psychological state of the user at the time when the message was transmitted, which is stored in the history storage section, and determines the mode of the agent at the time when the message fs to be transmitted”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672